        Case 4:18-cv-00185-MWB-MA Document 41 Filed 10/15/20 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ERIC SHIELDS,                                     No. 4:18-CV-00185

                 Plaintiff,                           (Judge Brann)

         v.

    C.O. HOPKINS,

                 Defendant.

                              MEMORANDUM OPINION

                                  OCTOBER 15, 2020

        Plaintiff Eric Shields, who was formerly a state prisoner confined at the State

Correctional Institution at Dallas, in Dallas, Pennsylvania, filed an amended

complaint pursuant to 42 U.S.C. § 1983 alleging First and Eighth Amendment claims

against remaining Defendant C.O. Hopkins.1            Presently before the Court is

Defendant C.O. Hopkins’ motion for summary judgment, which Plaintiff has not

opposed and is ripe for adjudication.2 For the reasons that follow, the Court will

grant the motion.

I.      FACTUAL BACKGROUND

        During the events alleged in the amended complaint, Plaintiff was

incarcerated in the Restricted Housing Unit (“RHU”) at SCI Dallas.3 Defendant




1
     Doc. 9.
2
     Doc. 32.
3
     Doc. 38 at 5.
         Case 4:18-cv-00185-MWB-MA Document 41 Filed 10/15/20 Page 2 of 8



Hopkins was working in the RHU at the time.4 In the amended complaint, Plaintiff

alleges that “Defendant CO Hopkins took food off Shields[’] tray” and “told Shields

‘I don’t care you should kill yourself Scumbag.’”5                 Plaintiff also alleges in

conclusory fashion that Defendant Hopkins is retaliating against him in violation of

the First Amendment of the Constitution of the United States.6

         Plaintiff filed Grievance No. 708957 regarding Defendant Hopkins allegedly

taking food from his meal trays and stating “I don’t care who eats or not” on

November 28 and 29, 2017.7 No other statements are referenced by Plaintiff in the

grievance.8 Plaintiff failed to appeal this grievance to the final level of review.9

II.      STANDARD OF REVIEW

         Summary judgment should be granted when the pleadings, depositions,

answers to interrogatories, admissions on file, and affidavits show that there is no

genuine dispute as to any material fact and that the moving party is entitled to a

judgment as a matter of law.10 A disputed fact is material when it could affect the

outcome of the suit under the governing substantive law.11 A dispute is genuine if

the evidence is such that a reasonable jury could return a verdict for the nonmoving




4
      Id.
5
      Doc. 1 at 2.
6
      Id. at 3.
7
      Doc. 38 at 4.
8
      Id.
9
      Id.
10
      Fed. R. Civ. P. 56(c).
11
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
                                                  2
        Case 4:18-cv-00185-MWB-MA Document 41 Filed 10/15/20 Page 3 of 8



party.12 A court should view the facts in the light most favorable to the non-moving

party and make all reasonable inferences in that party’s favor.13 When the non-

moving party fails to refute or oppose a fact, it may be deemed admitted.14

        Initially, the moving party must show the absence of a genuine issue

concerning any material fact.15 Once the moving party has satisfied its burden, the

non-moving party, “must present affirmative evidence in order to defeat a properly

supported motion for summary judgment.”16 “While the evidence that the non-

moving party presents may be either direct or circumstantial, and need not be as

great as a preponderance, the evidence must be more than a scintilla.”17 “If a party

. . . fails to properly address another party’s assertion of fact as required by Rule

56(c),” a court may grant summary judgment or consider the fact undisputed for

purposes of the motion.18

        If the court determines that “the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there is no ‘genuine issue for

trial.’”19 Rule 56 mandates the entry of summary judgment against the party who



12
     Id. at 250.
13
     Hugh v. Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).
14
     See Fed. R. Civ. P. 56(e)(2); Local R. 56.1 (“All material facts set forth in the statement
     required to be served by the moving party will be deemed to be admitted unless controverted
     by the statement required to be served by the opposing party.”).
15
     See Celotex Corp. v. Carrett, 477 U.S. 317, 323 (1986).
16
     Anderson, 477 U.S. at 257.
17
     Hugh, 418 F.3d at 267 (citing Anderson, 477 U.S. at 251).
18
     Fed. R. Civ. P. 56(e)(2)-(3).
19
     Matushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting First
     Nat’l Bank of Arizona v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).
                                                  3
        Case 4:18-cv-00185-MWB-MA Document 41 Filed 10/15/20 Page 4 of 8



fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.20

        Here, Plaintiff has failed to oppose this dispositive motion or refute the facts

asserted in Defendant’s statement of facts. Pursuant to Federal Rule of Civil

Procedure 56(e),21 the Court has reviewed the statement of facts as well as each fact’s

citation to the record and will consider each fact undisputed.22 A thorough and

comprehensive review of the record makes clear that no material fact is in dispute

as to the dispositive issue in this case. As such, summary judgment is appropriate.23

III.    DISCUSSION

        Defendant argues, inter alia, that Plaintiff has failed to exhaust his

administrative remedies, which then bars his claims brought pursuant to § 1983 as a

matter of law. A review of the record demonstrates that although Plaintiff initiated

the grievance process with Grievance No. 708957, the denial of that grievance was

never appealed.

        Section 1997e(a) provides:

                No action shall be brought with respect to prison conditions under
                section 1983 of this title, or any other Federal law, by a prisoner
                confined in any jail, prison, or other correctional facility until such
                administrative remedies as are available are exhausted.

20
     Celotex Corp., 477 U.S. at 322.
21
     See Fed. R. Civ. P. 56(e)(1).
22
     See Fed. R. Civ. P. 56(e)(2).
23
     See Fed. R. Civ. P. 56(e)(3) (“If a party fails to properly support an assertion of fact or fails
     to properly address another party’s assertion of fact as required by Rule 56(c), the court may
     . . . grant summary judgment if the motion and supporting materials — including the facts
     considered undisputed — show that the movant is entitled to it.”).
                                                    4
        Case 4:18-cv-00185-MWB-MA Document 41 Filed 10/15/20 Page 5 of 8



Exhaustion is a mandatory prerequisite to any prisoner’s filing of a civil rights action

regarding prison conditions,24 and a “‘threshold issue that courts must address to

determine whether litigation is being conducted in the right forum at the right

time.’”25 “[T]he . . . exhaustion requirement applies to all inmate suits about prison

life, whether they involve general circumstances or particular episodes, and whether

they allege excessive force or some other wrong.”26 A prisoner must exhaust all

available administrative remedies even where the relief sought, such as monetary

damages, cannot be granted through the administrative process, as long as the

grievance tribunal has authority to take some responsive action.27

        The applicable procedural rules for properly exhausting administrative

remedies “are defined not by [§ 1997e(a)], but by the prison grievance process itself.

Compliance with prison grievance procedures, therefore, is all that is required by [§

1997e(a)] to ‘properly exhaust.’”28 The burden of proving non-exhaustion lies with

the defendants asserting the defense.29 A court evaluating the “threshold” issue of




24
     42 U.S.C. § 1997e(a); Woodford v. Ngo, 548 U.S. 81, 85 (2006) (citing Booth v. Churner,
     532 U.S. 731, 739 (2001))
25
     Small v. Camden County, 728 F.3d 265, 270 (3d Cir. 2013).
26
     Porter v. Nussle, 534 U.S. 516, 532 (2002).
27
     Booth, 532 U.S. at 741.
28
     Jones v. Bock, 549 U.S. 199, 218 (2007). See Drippe v. Tobelinski, 604 F.3d 778, 781 (3d
     Cir. 2010) (“[W]hether a prisoner properly exhausted a claim is made by evaluating
     compliance with the prison’s specific grievance procedures.”).
29
     Jones, 549 U.S. at 212, 216–17.
                                                 5
        Case 4:18-cv-00185-MWB-MA Document 41 Filed 10/15/20 Page 6 of 8



exhaustion looks at whether the inmate “compli[ed] with the prison’s specific

grievance procedures” and whether those procedures were available to the inmate.30

        In Pennsylvania, the Department of Corrections (“DOC”) has established a

comprehensive administrative grievance procedure, DC-ADM 804.31 Under that

procedure, a prisoner must first submit a timely written grievance for review by the

facility manager or regional grievance coordinator within fifteen days from the date

of the incident.32 DC-ADM 804 provides that the grievance must include “a

statement of the facts relevant to the claim,” “shall identify individuals directly

involved in the events,” and “shall specifically state any claims he wishes to make

concerning violations of Department directives, regulations, court orders, or other

law.”33 A response should be received within ten business days.34 Next, the prisoner

must submit a timely written appeal to an intermediate review level within ten

working days.35 Again, a response should be received within ten working days.

Finally, the inmate must submit a timely appeal to the Central Office Review

Committee, also known as the Secretary’s Office of Inmate Grievances and Appeals

(“SOIGA”), within fifteen working days, and the inmate should receive a final




30
     Rinaldi v United States, 904 F.3d 257, 265 (3d Cir. 2018) (quoting Drippe, 604 F.3d at 781,
     and Small, 728 F.3d at 269-71).
31
     See Doc. 153 (DC-ADM 804).
32
     Id.
33
     Id.
34
     Id.
35
     Id.
                                                 6
        Case 4:18-cv-00185-MWB-MA Document 41 Filed 10/15/20 Page 7 of 8



determination in writing within thirty days.36 To fully exhaust an issue or incident

in accordance with DC-ADM 804, “[a]n inmate must exhaust all three levels of

review and comply with all procedural requirements of the grievance review

process.”37

        It is clear that Plaintiff did not exhaust his grievance, which was never

appealed to the final level of review.38 That does not end the Court’s inquiry,

however, as it must also consider whether the applicable administrative remedies

were “available” to Plaintiff for those unexhausted claims. In Ross v. Blake,39 the

Supreme Court most recently outlined the three instances in which remedies would

not be “available” such that exhaustion may be excused: (1) when an administrative

procedure “operates as a simple dead end with officers unable or consistently

unwilling to provide relief to aggrieved inmates;” (2) where the administrative

remedies are so unclear that “no ordinary prisoner can make sense of what it

demands;” and (3) where prison officials “thwart inmates from taking advantage of

a grievance process through machination, misrepresentation, or intimidation.”40



36
     Id. See also Booth v. Churner, 206 F.3d 289, 293 n.2 (3d Cir. 1997), aff’d, 532 U.S. 731
     (2001) (discussing the exhaustion process for Pennsylvania state prisoners under an older
     version of DC-ADM 804).
37
     Stroman v. Wetzel, No. 1:16-CV-2543, 2019 WL 931653, at *3 (M.D. Pa. Feb. 26, 2019).
     See also Garcia v. Kimmell, 381 F. App’x 211, 213 n.1 (3d Cir. 2010) (“Proper exhaustion in
     Pennsylvania requires completion of a three-part procedure; initial review, appeal, and final
     review.”).
38
     Garcia, 381 F. App’x at 213 n.1 (“Proper exhaustion in Pennsylvania requires completion of
     a three-part procedure; initial review, appeal, and final review.”).
39
     136 S. Ct. 1850 (2016).
40
     Id. at 1859-60. See also Rinaldi, 904 F.3d at 266-67.
                                                   7
        Case 4:18-cv-00185-MWB-MA Document 41 Filed 10/15/20 Page 8 of 8



        Here, Plaintiff has failed to oppose the motion, and he makes no argument that

he falls under one of the three categories delineated above, nor would they appear to

apply to the undisputed facts presented in the motion. Indeed, while Plaintiff did

utilize the grievance process for this grievance, as well as others, he simply failed to

finish appealing his denied grievance regarding Defendant Hopkins. In sum, there

is simply no fact or reasonable inference the Court can make that would support a

conclusion that the grievance procedure was unavailable to Plaintiff at SCI Dallas.

        “[O]nce the defendant has established that the inmate failed to resort to

administrative remedies, the onus falls on the inmate to show that such remedies

were unavailable to him.”41 Plaintiff makes no argument as to this issue and has thus

failed to establish that such remedies were unavailable to him. Accordingly, this

Court finds that as a matter of law, Plaintiff failed to exhaust the administrative

remedies that were available to him, as he is required to do by § 1997e(a) prior to

filing suit as to all issued raised in the complaint.

IV.     CONCLUSION

        Based on the foregoing, the motion for summary judgment will be granted.

An appropriate Order follows.

                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge
41
     Rinaldi, 904 F.3d at 268.
                                            8
